Exhibit 10.1

 

ALLEGIANT TRAVEL COMPANY

2006 LONG-TERM INCENTIVE PLAN

 

1.                                       PURPOSES OF THE PLAN:  The purposes of
the Plan are to (a) promote the long-term success of the Company and its
Subsidiaries and to increase stockholder value by providing Eligible Individuals
with incentives to contribute to the long-term growth and profitability of the
Company by offering them an opportunity to obtain a proprietary interest in the
Company through the grant of equity-based awards and (b) assist the Company in
attracting, retaining and motivating highly qualified individuals who are in a
position to make significant contributions to the Company and its Subsidiaries.

 

2.                                       DEFINITIONS AND RULES OF CONSTRUCTION:

 

(a)                                  Definitions.  For purposes of the Plan, the
following capitalized words shall have the meanings set forth below:

 

“Award” means an Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right or Other Award granted by the Committee pursuant to the terms
of the Plan.

 

“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.

 

“Board” means the Board of Directors of the Company, as constituted from time to
time. “CEO” means the Chief Executive Officer of the Company.

 

“Change in Control” means: (i) The consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if more than 50% of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Company immediately prior to such merger, consolidation or other reorganization;
(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets; (iii) Any transaction as a result of which any person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing at least 50% of the
total voting power represented by the Company’s then outstanding voting
securities. For purposes of this subsection (iii), the term “person” shall have
the same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act
but shall exclude a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Parent or Subsidiary and (B) a
corporation owned directly or

 

--------------------------------------------------------------------------------


 

indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company. A transaction
shall not constitute a Change in Control if its sole purpose is to change the
state of the Company’s incorporation or to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction. Notwithstanding the
foregoing, with respect to an Award that is subject to Section 409A of the Code,
and payment or settlement of the Award will accelerate upon a Change in Control,
no event set forth in an agreement applicable to a Participant or clauses (i),
(ii) or (iii) will constitute a Change in Control for purposes of the Plan and
any Award Document unless such event also constitutes a “Change in Ownership”,
“Change in Effective Control” or “Change in the ownership of a substantial
portion of the Company’s assets” as defined under Section 409A of the Code and
the regulations and guidance promulgated thereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.

 

“Committee” means the committee of the Board, any successor committee thereto or
any other committee appointed from time to time by the Board to administer the
Plan. The Committee shall serve at the pleasure of the Board and shall meet the
requirements of Section 162(m) of the Code and Section 16(b) of the Exchange
Act; provided, however, that the Board may perform any duties delegated to the
Committee and in such instances, any reference to the Board shall be deemed a
reference to the Committee.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, or such other class of share or other securities as may be applicable
under Section 12(b) of the Plan.

 

“Company” means Allegiant Travel Company, a Nevada corporation, or any successor
to all or substantially all of its business that adopts the Plan.

 

“Effective Date” means the date on which the Plan is approved by the
stockholders of the Company.

 

“Eligible Individuals” means the individuals described in Section 4(a) of the
Plan who are eligible for Awards under the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” means that market value of a share of Common Stock on a
particular date determined as follows. In the event the Company’s Common Stock
is listed on an established stock exchange, Fair Market Value shall be deemed to
be the closing price of the Company’s Common Stock on such stock exchange on
such date or, if no sale of the Company’s Common Stock shall have been made on
any stock exchange

 

2

--------------------------------------------------------------------------------


 

on that day the Fair Market Value shall be determined at such price for the next
preceding day upon which a sale shall have occurred. In the event the Company’s
Common Stock is not listed upon an established system, but is quoted on the
National Association of Securities Dealer Automated Quotation System (“Nasdaq”),
the Fair Market Value shall be deemed to be the closing sale price (if included
in the national market list) or the mean between the closing dealer “bid” and
“asked” prices for the Company’s Common Stock as quoted on Nasdaq for such date,
and if no closing sale price or “bid” and “asked” prices are quoted for that
day, the Fair Market Value shall be determined by reference to such prices on
the next preceding day on which such prices are quoted. In the event the
Company’s said Common Stock is neither listed on an established stock exchange
not quoted on Nasdaq, the Fair Market Value on such date shall be determined by
the Committee.

 

“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.

 

“Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company (or any Subsidiary),
or any other intentional misconduct by such person adversely affecting the
business or affairs of the Company (or any Subsidiary) in a material manner. 
The foregoing definition shall not in any way preclude or restrict the right of
the Company (or any Subsidiary) to discharge or dismiss any Participant or other
person in the service of the Company (or any Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute grounds for termination for Misconduct.

 

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.
“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.

 

“Other Award” means any form of Award other than an Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right granted pursuant to Section 10
of the Plan.

 

“Parent” means any corporation which at the time qualifies as a parent of the
Company under the definition of “parent corporation” contained in
Section 424(c) of the Code.

 

“Participant” means an Eligible Individual who has been granted an Award under
the Plan.

 

“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.

 

3

--------------------------------------------------------------------------------


 

“Performance Target” means the targets established by the Committee and set
forth in the applicable Award Document.

 

“Plan” means the Allegiant Travel Company 2006 Long-Term Incentive Plan, as may
be amended from time to time.

 

“Plan Limit” means the maximum aggregate number of Shares that may be issued for
all purposes under the Plan as set forth in Section 5(a) of the Plan.

 

“Prior Plan” means that certain Allegiant Travel Company, LLC 2005 Share Option
Plan under which 389,000 options have been granted and remain outstanding as of
the Effective Date.

 

“Restricted Stock” means stock granted or sold to a Participant pursuant to
Section 8 of the Plan.

 

“Restricted Stock Unit” means a right to receive a Share (or cash, if
applicable) in the future, granted pursuant to Section 8 of the Plan.

 

“Shares” means shares of Common Stock.

 

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Shares granted pursuant to Section 9 of the Plan.

 

“Subsidiary” means (i) a domestic or foreign corporation or other entity with
respect to which the Company, directly or indirectly, has the power, whether
through the ownership of voting securities, by contract or otherwise, to elect
at least a majority of the members of such corporation’s board of directors or
analogous governing body, or (ii) any other domestic or foreign corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary for purposes
of the Plan. For purposes of determining eligibility for the grant of Incentive
Stock Options under the Plan, the term “Subsidiary” shall be defined in the
manner required by Section 424(f) of the Code. (b) Rules of Construction. The
masculine pronoun shall be deemed to include the feminine pronoun, and the
singular form of a word shall be deemed to include the plural form, unless the
context requires otherwise. Unless the text indicates otherwise, references to
sections are to sections of the Plan.

 

3.                                       ADMINISTRATION:

 

(a)                                  Committee.  The Plan shall be administered
by the Committee, which shall have full power and authority, subject to the
express provisions hereof, to: (i) select the Participants from the Eligible
Individuals; (ii) grant Awards in accordance with the Plan; (iii) determine the
number of Shares subject to each Award or the cash amount payable in connection
with an Award; (iv) determine the terms and conditions of each

 

4

--------------------------------------------------------------------------------


 

Award, including, without limitation, those related to term, permissible methods
of exercise, vesting, forfeiture, payment, settlement, exercisability,
Performance Periods, Performance Targets, and the effect, if any, of a
Participant’s termination of employment with the Company or any of its
Subsidiaries or a Change in Control of the Company, and including the authority;
(v) subject to Section 15, amend the terms and conditions of an Award after the
granting thereof; (vi) specify and approve the provisions of the Award Documents
delivered to Participants in connection with their Awards; (vii) construe and
interpret any Award Document delivered under the Plan; (viii) make factual
determinations in connection with the administration or interpretation of the
Plan; (ix) prescribe, amend and rescind administrative regulations, rules and
procedures relating to the Plan; (x) employ such legal counsel, independent
auditors and consultants as it deems desirable for the administration of the
Plan and to rely upon any opinion or computation received therefrom; (xi) vary
the terms of Awards to take account of tax, securities law and other regulatory
requirements of foreign jurisdictions or to procure favorable tax treatment for
participants; and (xii) make all other determinations and take any other action
desirable or necessary to interpret, construe or implement properly the
provisions of the Plan or any Award Document.

 

(b)                                 Plan Construction and Interpretation. The
Committee shall have full power and authority, subject to the express provisions
hereof, to construe and interpret the Plan.

 

(c)                                  Determinations of Committee Final and
Binding.  All determinations by the Committee or its delegate in carrying out
and administering the Plan and in construing and interpreting the Plan shall be
final, binding and conclusive for all purposes and upon all persons interested
herein.

 

(d)                                 Delegation of Authority.  To the extent not
prohibited by applicable laws, rules and regulations, the Committee may, from
time to time, delegate some or all of its authority under the Plan to a
subcommittee or subcommittees thereof or other persons or groups of persons it
deems appropriate under such conditions or limitations as it may set at the time
of such delegation or thereafter, except that the Committee may not delegate its
authority pursuant to Section 15 to amend the Plan. For purposes of the Plan,
reference to the Committee shall be deemed to refer to any subcommittee,
subcommittees, or other persons or groups of persons to whom the Committee
delegates authority pursuant to this Section 3(d).

 

(e)                                  Liability of Committee.  Subject to
applicable laws, rules or regulations, (i) no member of the Board or Committee,
the CEO, or any officer or employee of the Company to whom any duties or
responsibilities are delegated hereunder shall be liable for any action or
determination made in connection with the operation, administration or
interpretation of the Plan, and (ii) the Company shall indemnify, defend and
hold harmless each such person from any liability arising from or in connection
with the Plan, except where such liability results directly from such person’s
fraud, willful misconduct or failure to act in good faith. In the performance of
its responsibilities with respect to the Plan, the Committee shall be entitled
to rely upon information and/or advice furnished by the Company’s officers or
employees, the Company’s accountants, the Company’s counsel

 

5

--------------------------------------------------------------------------------


 

and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information and/or advice.

 

(f)                                    Action by the Board. Anything in the Plan
to the contrary notwithstanding, any authority or responsibility that, under the
terms of the Plan, may be exercised by the Committee may alternatively be
exercised by the Board.

 

4.                                       ELIGIBILITY:

 

(a)                                  Eligible Individuals.  Awards may be
granted to officers, employees, directors and consultants of the Company or any
of its Subsidiaries or joint ventures, partnerships or business organizations in
which the Company or its Subsidiaries have an equity interest. The Committee
shall have the authority to select the persons to whom Awards may be granted and
to determine the number and terms of Awards to be granted to each such
Participant. Under the Plan, references to “employment” or “employed” include
Participants who are consultants of the Company or its Subsidiaries.

 

(b)                                 Grants to Participants.  The Committee shall
have no obligation to grant any Eligible Individual an Award or to designate an
Eligible Individual as a Participant solely by reason of such Eligible
Individual having received a prior Award or having been previously designated as
a Participant. The Committee may grant more than one Award to a Participant and
may designate an Eligible Individual as a Participant for overlapping periods of
time.

 

5.                                       SHARES SUBJECT TO THE PLAN:

 

(a)                                  Plan Limit.  Subject to Section 12 of the
Plan, the maximum aggregate number of Shares that may be issued for all purposes
under the Plan shall be 3,000,000 (which includes options outstanding under the
Prior Plan). Shares to be issued under the Plan may be authorized and unissued
shares, issued shares that have been reacquired by the Company (in the
open-market or in private transactions) and that are being held in treasury, or
a combination thereof.

 

(b)                                 Rules Applicable to Determining Shares
Available for Issuance. For purposes of determining the number of Shares that
remain available for issuance under the Plan, the number of Shares corresponding
to Awards under the Plan that are forfeited or expire for any reason without
having been exercised or settled, the number of Shares tendered or withheld to
pay the exercise price of an Award (if applicable) and the number of shares
withheld from any Award to satisfy a Participant’s tax withholding obligations
(if applicable) shall be added back to the Plan Limit and again be available for
the grant of Awards. The number of Shares remaining for issuance will be reduced
by the number of Shares subject to outstanding Awards and for Awards that are
not denominated by Shares, by the number of Shares delivered upon settlement or
payment of the Award.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Special Limits. Anything to the contrary in
Section 5(a) above notwithstanding, but subject to Section 12(b) of the Plan,
the maximum number of Shares that may be subject to Options and/or other Awards
granted to any Eligible Individual in any calendar year shall not exceed 100,000
Shares.

 

6.                                       AWARDS IN GENERAL:

 

(a)                                  Types of Awards.  Awards under the Plan may
consist of Options, Restricted Stock Units, Restricted Stock, Stock Appreciation
Rights and Other Awards. Any Award described in Sections 7 through 10 of the
Plan may be granted singly or in combination or tandem with any other Awards, as
the Committee may determine. Awards under the Plan may be made in combination
with, in replacement of, or as alternatives to awards or rights under any other
compensation or benefit plan of the Company, including the plan of any acquired
entity.

 

(b)                                 Terms Set Forth in Award Document.  The
terms and conditions of each Award shall be set forth in an Award Document in a
form approved by the Committee for such Award, which shall contain terms and
conditions not inconsistent with the Plan. Notwithstanding the foregoing, and
subject to applicable laws, the Committee may, in its sole discretion,
accelerate (i) the vesting or payment of any Award, (ii) the lapse of
restrictions on any Award or (iii) the date on which any Award first becomes
exercisable. The terms of Awards may vary among Participants, and the Plan does
not impose upon the Committee any requirement to make Awards subject to uniform
terms. Accordingly, the terms of individual Award Documents may vary.

 

(c)                                  Termination of Employment.  The Committee
shall specify at or after the time of grant of an Award the provisions governing
the disposition of an Award in the event of a Participant’s termination of
employment with the Company or any of its Subsidiaries. Subject to applicable
laws, rules and regulations, in connection with a Participant’s termination of
employment, the Committee shall have the discretion to accelerate the vesting,
exercisability or settlement of, eliminate the restrictions and conditions
applicable to, or extend the post-termination exercise period of an outstanding
Award. Such provisions may be specified in the applicable Award Document or
determined at a subsequent time.  Should a Participant’s service with the
Company be terminated for Misconduct or should a Participant otherwise engage in
Misconduct while holding one or more outstanding options under this Plan, then
all those options shall terminate immediately and cease to be outstanding.

 

(d)                                 Change in Control.  The Committee shall have
full authority to determine the effect, if any, of a Change in Control of the
Company on the vesting, exercisability, settlement, payment or lapse of
restrictions applicable to an Award, which effect may be specified in the
applicable Award Document or determined at a subsequent time. Except as
otherwise specified in an Award Document (or in a Participant’s employment
agreement), and subject to applicable laws, rules and regulations, the Board or
the Committee shall in its sole discretion, at any time prior to, coincident
with or after the time of a Change in Control, take such actions as it may
consider appropriate to maintain

 

7

--------------------------------------------------------------------------------


 

the rights of a Participant in an Award granted under the Plan, including,
without limitation: (i) providing for the acceleration of any vesting conditions
relating to the exercise or settlement of an Award or that an Award may be
exercised or settled in full on or before a date fixed by the Board or the
Committee; (ii) making such other adjustments to the Awards then outstanding as
the Board or the Committee deems appropriate to reflect such Change in Control;
or (iii) causing the Awards then outstanding to be assumed, or new rights
substituted therefor, by the surviving corporation in such Change in Control.

 

(e)                                  Dividends and Dividend Equivalents.  The
Committee may provide Participants with the right to receive dividends or
payments equivalent to dividends or interest with respect to an outstanding
Award, which payments can either be paid currently or deemed to have been
reinvested in Shares, and can be made in Shares, cash or a combination thereof,
as the Committee shall determine.

 

(f)                                    Rights of a Shareholder.  A Participant
shall have no rights as a shareholder with respect to Shares covered by an Award
until the date the Participant or his nominee becomes the holder of record of
such Shares. No adjustment shall be made for dividends or other rights for which
the record date is prior to such date, except as provided in Section 12(b) of
the Plan.

 

(g)                                 Performance-Based Awards.  The Committee may
determine whether any Award under the Plan is intended to be “performance-based
compensation” as that term is used in Section 162(m) of the Code. Any such
Awards designated to be “performance-based compensation” shall be conditioned on
the achievement of one or more Performance Targets to the extent required by
Section 162(m) of the Code and will be subject to all other conditions and
requirements of Section 162(m). The Performance Targets that may be used by the
Committee for such Awards will be based on measurable and attainable financial
goals for the Company, one or more of its operating divisions or Subsidiaries or
any combination of the above such as net income, total revenues, operating cash
flow, operating margin, operating revenue, revenue growth rates, pretax income,
pretax operating income, operating or gross margin, growth rates, operating
income growth, return on assets, total shareholder return, share price, return
on equity, operating earnings, diluted earnings per share or earnings per share
growth, or a combination thereof as selected by the Committee, and quantifiable
nonfinancial goals. The applicable Performance Targets will be established by
the Committee prior to the commencement of the applicable performance period (or
such later date permitted by Section 162(m) of the Code). Each Participant is
assigned a target number of Shares (subject to the limitations set forth in
Section 5(c)) payable if Performance Targets are achieved. Any payment of an
Award granted with Performance Targets shall be conditioned on the written
certification of the Committee in each case that the Performance Targets and any
other material conditions were satisfied. If a Participant’s performance exceeds
such Participant’s Performance Targets, Awards may be greater than the target
number, but may not exceed two hundred percent (200%) of such Participant’s
target number. The Committee retains the right to reduce any Award if it
believes that individual performance does not warrant the Award calculated by
reference

 

8

--------------------------------------------------------------------------------


 

to the result. In the event all members of the Committee are not “outside
directors” as that term is defined in Section 162(m) of the Code, the grant and
terms of Awards intended to qualify as “performance-based compensation” will be
made by a subcommittee appointed in accordance with Section 3(d) of the Plan
consisting of two or more “outside directors” for purposes of Section 162(m) of
the Code.

 

7.                                       TERMS AND CONDITIONS OF OPTIONS:

 

(a)                                  General.  The Committee, in its discretion,
may grant Options to eligible Participants and shall determine whether such
Options shall be Incentive Stock Options or Nonqualified Stock Options. Each
Option shall be evidenced by an Award Document that shall expressly identify the
Option as an Incentive Stock Option or Nonqualified Stock Option, and be in such
form and contain such provisions as the Committee shall from time to time deem
appropriate.

 

(b)                                 Exercise Price.  The exercise price of an
Option shall be fixed by the Committee at the time of grant or shall be
determined by a method specified by the Committee at the time of grant. Payment
of the exercise price of an Option shall be made in any form approved by the
Committee at the time of grant.

 

(c)                                  Term.  An Option shall be effective for
such term as shall be determined by the Committee and as set forth in the Award
Document relating to such Option, and the Committee may extend the term of an
Option after the time of grant; provided, however, that the term of an Option
may in no event extend beyond the tenth anniversary of the date of grant of such
Option.

 

(d)                                 Payment of Exercise Price.  Subject to the
provisions of the applicable Award Document, the exercise price of an Option may
be paid (i) in cash, (ii) by actual delivery or attestation to ownership of
freely transferable Shares already owned by the person exercising the Option,
(iii) by a combination of cash and Shares equal in value to the exercise price,
(iv) through net share settlement or similar procedure involving the withholding
of Shares subject to the Option with a value equal to the exercise price or
(v) by such other means as the Committee, in its discretion, may authorize. In
accordance with the rules and procedures authorized by the Committee for this
purpose, the Option may also be exercised through a “cashless exercise”
procedure authorized by the Committee that permits Participants to exercise
Options by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds necessary to pay the exercise
price and the amount of any required tax or other withholding obligations.

 

(e)                                  Incentive Stock Options.  The exercise
price per Share of an Incentive Stock Option shall be fixed by the Committee at
the time of grant or shall be determined by a method specified by the Committee
at the time of grant, but in no event shall the exercise price of an Incentive
Stock Option be less than one hundred percent (100%) of the Fair Market Value of
a Share on the date of grant. No Incentive Stock Option may be

 

9

--------------------------------------------------------------------------------


 

issued pursuant to the Plan to any individual who, at the time the Incentive
Stock Option is granted, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any of
its Subsidiaries, unless (i) the exercise price determined as of the date of
grant is at least one hundred ten percent (110%) of the Fair Market Value on the
date of grant of the Shares subject to such Incentive Stock Option and (ii) the
Incentive Stock Option is not exercisable more than five years from the date of
grant thereof. No Participant shall be granted any Incentive Stock Option which
would result in such Participant receiving a grant of Incentive Stock Options
that would have an aggregate Fair Market Value in excess of one hundred thousand
dollars ($100,000), determined as of the time of grant, that would be
exercisable for the first time by such Participant during any calendar year. The
terms of any Incentive Stock Option granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.

 

8.                                       TERMS AND CONDITIONS OF RESTRICTED
STOCK UNITS AND RESTRICTED STOCK:

 

(a)                                  Restricted Stock Units.  The Committee is
authorized to grant Restricted Stock Units to Eligible Individuals. A Restricted
Stock Unit shall entitle a Participant to receive, subject to the terms,
conditions and restrictions set forth in the Plan and the applicable Award
Document, one or more Shares in consideration of the Participant’s employment
with the Company or any of its Subsidiaries. The Restricted Stock Units shall be
paid in Shares, cash, or a combination of cash and Shares, with a value equal to
the Fair Market Value of the Shares at the time of payment.

 

(b)                                 Restricted Stock.  An Award of Restricted
Stock shall consist of one or more shares of Common Stock granted or sold to an
Eligible Individual, and shall be subject to the terms and conditions
established by the Committee in connection with the Award and specified in the
applicable Award Document. Restricted Stock may, among other things, be subject
to restrictions on transferability, vesting requirements or other specified
circumstances under which it may be canceled.

 

9.                                       STOCK APPRECIATION RIGHTS:

 

(a)                                  General.  The Committee is authorized to
grant Stock Appreciation Rights to Eligible Individuals. A Stock Appreciation
Right shall entitle a Participant to receive, upon satisfaction of the
conditions to payment specified in the applicable Award Document, an amount
equal to the excess, if any, of the Fair Market Value on the exercise date of
the number of Shares for which the Stock Appreciation Right is exercised over
the grant price for such Stock Appreciation Right specified in the applicable
Award Document. The grant price per share of Shares covered by a Stock
Appreciation Right shall be fixed by the Committee at the time of grant or,
alternatively, shall be determined by a method specified by the Committee at the
time of grant, but in no event shall the grant price of a Stock Appreciation
Right be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant. At the sole

 

10

--------------------------------------------------------------------------------


 

discretion of the Committee, payments to a Participant upon exercise of a Stock
Appreciation Right may be made in cash or Shares, or in a combination of cash
and Shares, having an aggregate Fair Market Value as of the date of exercise
equal to such cash amount.

 

(b)                                 Methods of Exercise.  In accordance with the
rules and procedures established by the Committee for this purpose, and subject
to the provisions of the applicable Award Document and all applicable laws, the
Committee shall determine the permissible methods of exercise for a Stock
Appreciation Right.

 

(c)                                  Stock Appreciation Rights in Tandem with
Options.  A Stock Appreciation Right granted in tandem with an Option may be
granted either at the same time as such Option or subsequent thereto. If granted
in tandem with an Option, a Stock Appreciation Right shall cover the same number
of Shares as covered by the Option (or such lesser number of shares as the
Committee may determine) and shall be exercisable only at such time or times and
to the extent the related Option shall be exercisable, and shall have the same
term as the related Option. The grant price of a Stock Appreciation Right
granted in tandem with an Option shall equal the per share exercise price of the
Option to which it relates. Upon exercise of a Stock Appreciation Right granted
in tandem with an Option, the related Option shall be canceled automatically to
the extent of the number of Shares covered by such exercise; conversely, if the
related Option is exercised as to some or all of the shares covered by the
tandem grant, the tandem Stock Appreciation Right shall be canceled
automatically to the extent of the number of Shares covered by the Option
exercise.

 

10.                                 OTHER AWARDS:  The Committee shall have the
authority to specify the terms and provisions of other forms of equity-based or
equity-related Awards not described above that the Committee determines to be
consistent with the purpose of the Plan and the interests of the Company, which
Awards may provide for cash payments based in whole or in part on the value or
future value of Shares, for the acquisition or future acquisition of Shares, or
any combination thereof.

 

11.                                 CERTAIN RESTRICTIONS:

 

(a)                                  Transfers. Unless the Committee determines
otherwise on or after the date of grant, no Award shall be transferable other
than by last will and testament or by the laws of descent and distribution or
pursuant to a domestic relations order, as the case may be; provided, however,
that the Committee may, in its discretion and subject to such terms and
conditions as it shall specify, permit the transfer of an Award for no
consideration (i) to a Participant’s family member, (ii) to one or more trusts
established in whole or in part for the benefit of one or more of such family
members, (iii) to one or more entities which are beneficially owned in whole or
in part by one or more such family members or (iv) to any other individual or
entity permitted under law and the rules of Nasdaq or any other exchange that
lists the Shares (collectively, “Permitted Transferees”). Any Award transferred
to a Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Award Exercisable Only by Participant. 
During the lifetime of a Participant, an Award shall be exercisable only by the
Participant or by a Permitted Transferee to whom such Award has been transferred
in accordance with Section 11(a) above. The grant of an Award shall impose no
obligation on a Participant to exercise or settle the Award.

 

12.                                 RECAPITALIZATION OR REORGANIZATION:

 

(a)                                  Authority of the Company and Stockholders. 
The existence of the Plan, the Award Documents and the Awards granted hereunder
shall not affect or restrict in any way the right or power of the Company or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or business, any merger or consolidation of the Company, any issue of
stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Shares or the rights thereof or which are convertible into or
exchangeable for Shares, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

(b)                                 Change in Capitalization.  Notwithstanding
any provision of the Plan or any Award Document, the number and kind of Shares
authorized for issuance under Section 5 of the Plan, including the maximum
number of Shares available under the special limits provided for in
Section 5(c), shall be equitably adjusted in the event of a stock split, stock
dividend, combination or similar exchange of Shares, recapitalization,
reorganization, merger or consolidation and may be equitably adjusted in the
sole discretion of the Committee in the event of an extraordinary dividend,
split-up, spin-off, warrants or rights offering to purchase Shares at a price
substantially below Fair Market Value or other similar corporate event affecting
the Shares, in each case in order to preserve, but not increase, the benefits or
potential benefits intended to be made available under the Plan. In addition,
upon the occurrence of a stock split, stock dividend, combination or similar
exchange of Shares, recapitalization, reorganization, merger or consolidation,
the number of outstanding Awards and the number and kind of Shares subject to
any outstanding Award and the exercise price per Share (or the grant price per
Share, as the case may be), if any, under any outstanding Award shall be
equitably adjusted in order to preserve the benefits or potential benefits
intended to be made available to Participants granted Awards. Upon the
occurrence of any of the other events described above, the number of outstanding
Awards and the number and kind of Shares subject to any outstanding Award and
the exercise price per Share (or the grant price per Share, as the case may be),
if any, under any outstanding Award may be equitably adjusted (including by
payment of cash to a Participant) in the sole discretion of the Committee in
order to preserve the benefits or potential benefits intended to be made
available to Participants granted Awards. With respect to any such adjustments
to be

 

12

--------------------------------------------------------------------------------


 

made in the discretion of the Committee, such adjustments shall be made by the
Committee, in its sole discretion, whose determination as to what adjustments
shall be made, and the extent thereof, shall be final. Unless otherwise
determined by the Committee, such adjusted Awards shall be subject to the same
restrictions and vesting or settlement schedule to which the underlying Award is
subject.

 

13.                                 TERM OF THE PLAN:  Unless earlier terminated
pursuant to Section 15 of the Plan, the Plan shall terminate on March 31, 2016,
except with respect to Awards then outstanding. No Awards may be granted under
the Plan after March 31, 2016.

 

14.                                 EFFECTIVE DATE:  The Plan shall become
effective on the Effective Date; provided, however, that if the Plan is not
approved by the stockholders upon submission to them for approval, the Plan
shall be void ab initio.

 

15.                                 AMENDMENT AND TERMINATION:  Subject to
applicable laws, rules and regulations, the Board may at any time terminate or,
from time to time, amend, modify or suspend the Plan; provided, however, that no
termination, amendment, modification or suspension of the Plan shall materially
and adversely alter or impair the rights of a Participant in any Award
previously made under the Plan without the consent of the holder thereof.
Notwithstanding the foregoing, the Committee shall have broad authority to amend
the Plan or any Award under the Plan without the consent of a Participant to the
extent it deems necessary or desirable (a) to comply with, or take into account
changes in, applicable tax laws, securities laws, accounting rules and other
applicable laws, rules and regulations or (b) to ensure that an Award is not
subject to interest and penalties under Section 409A of the Code.

 

16.                                 MISCELLANEOUS:

 

(a)                                  Tax Withholding.  The Company or a
Subsidiary, as appropriate, may require any individual entitled to receive a
payment in respect of an Award to remit to the Company, prior to such payment,
an amount sufficient to satisfy any applicable tax withholding requirements. In
the case of an Award payable in Shares, the Company or a Subsidiary, as
appropriate, may permit such individual to satisfy, in whole or in part, such
obligation to remit taxes by directing the Company to withhold shares that would
otherwise be received by such individual or to repurchase shares that were
issued to such individual to satisfy the minimum statutory withholding rates for
any applicable tax withholding purposes, in accordance with all applicable laws
and pursuant to such rules as the Committee may establish from time to time. The
Company or a Subsidiary, as appropriate, shall also have the right to deduct
from all cash payments made to a Participant (whether or not such payment is
made in connection with an Award) any applicable taxes required to be withheld
with respect to such payments.

 

(b)                                 No Right to Awards or Employment.  No person
shall have any claim or right to receive Awards under the Plan. Neither the
Plan, the grant of Awards under the Plan nor any action taken or omitted to be
taken under the Plan shall be deemed to create or confer on any Eligible
Individual any right to be retained in the employ of the

 

13

--------------------------------------------------------------------------------


 

Company or any Subsidiary or other affiliate thereof, or to interfere with or to
limit in any way the right of the Company or any Subsidiary or other affiliate
thereof to terminate the employment of such Eligible Individual at any time. No
Award shall constitute salary, recurrent compensation or contractual
compensation for the year of grant, any later year or any other period of time.
Payments received by a Participant under any Award made pursuant to the Plan
shall not be included in, nor have any effect on, the determination of
employment-related rights or benefits under any other employee benefit plan or
similar arrangement provided by the Company and the Subsidiaries, unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Committee.

 

(c)                                  Securities Law Restrictions.  An Award may
not be exercised or settled and no Shares may be issued in connection with an
Award unless the issuance of such shares has been registered under the
Securities Act of 1933, as amended, and qualified under applicable state “blue
sky” laws and any applicable foreign securities laws, or the Company has
determined that an exemption from registration and from qualification under such
state “blue sky” laws is available. The Committee may require each Participant
purchasing or acquiring Shares pursuant to an Award under the Plan to represent
to and agree with the Company in writing that such Eligible Individual is
acquiring the Shares for investment purposes and not with a view to the
distribution thereof. All certificates for Shares delivered under the Plan shall
be subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any exchange upon which the Shares are then
listed, and any applicable securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

 

(d)                                 Section 162(m) of the Code.  The Plan is
intended to comply in all respects with Section 162(m) of the Code.

 

(e)                                  Awards to Individuals Subject to Laws of a
Jurisdiction Outside of the United States.  To the extent that Awards under the
Plan are awarded to individuals who are domiciled or resident outside of the
United States or to persons who are domiciled or resident in the United States
but who are subject to the tax laws of a jurisdiction outside of the United
States, the Committee may adjust the terms of the Awards granted hereunder to
such person (i) to comply with the laws of such jurisdiction and (ii) to permit
the grant of the Award not to be a taxable event to the Participant. The
authority granted under the previous sentence shall include the discretion for
the Committee to adopt, on behalf of the Company, one or more sub-plans
applicable to separate classes of Eligible Individuals who are subject to the
laws of jurisdictions outside of the United States.

 

(f)                                    Satisfaction of Obligations. Subject to
applicable law, the Company may apply any cash, Shares, securities or other
consideration received upon exercise or settlement of an Award to any
obligations a Participant owes to the Company and the Subsidiaries in connection
with the Plan or otherwise, including, without limitation, any tax obligations
or obligations under a currency facility established in connection with the
Plan.

 

14

--------------------------------------------------------------------------------


 

(g)                                 Unfunded Plan.  The Plan is intended to
constitute an unfunded plan for incentive compensation. Prior to the issuance of
Shares in connection with an Award, nothing contained herein shall give any
Participant any rights that are greater than those of a general unsecured
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Shares with respect to awards hereunder.

 

(h)                                 Award Document.  In the event of any
conflict or inconsistency between the Plan and any Award Document, the Plan
shall govern and the Award Document shall be interpreted to minimize or
eliminate any such conflict or inconsistency.

 

(i)                                     Application of Funds.  The proceeds
received by the Company from the sale of Shares pursuant to Awards will be used
for general corporate purposes.

 

(j)                                     Headings.  The headings of sections
herein are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of the Plan.

 

(k)                                  Section 409A of the Code.  If any provision
of the Plan or an Award Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code or could cause an Award to
be subject to the interest and penalties under Section 409A of the Code, such
provision of the Plan or any Award Agreement shall be modified to maintain, to
the maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A of the Code. Moreover, any
discretionary authority that the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority will contravene Section 409A or the
regulations or guidance promulgated thereunder.

 

(l)                                     Governing Law.  Except as to matters of
federal law, the Plan and all actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of Nevada (other than its
conflict of law rules).

 

AS APPROVED BY THE BOARD OF DIRECTORS AND STOCKHOLDERS OF ALLEGIANT TRAVEL
COMPANY ON MAY 1, 2006.

 

AS AMENDED BY THE BOARD OF DIRECTORS ON JULY 17, 2009

 

15

--------------------------------------------------------------------------------